Title: From Thomas Jefferson to Hastings Marks, 12 July 1788
From: Jefferson, Thomas
To: Marks, Hastings


          
            
              Dear Sir
            
            Paris July 12. 1788.
          
          My letters from Virginia informing me of your intermarriage with my sister, I take the earliest opportunity of presenting you my sincere congratulations on that occasion. Tho the occupations in which I was ever engaged prevented my forming with you that particular acquaintance which our neighborhood might have permitted, it did not prevent my entertaining a due sense of your merit. I am particularly pleased that Mr. Lewis has taken the precise measure which I had intended to recommend to him, in order to put you into immediate possession of my sister’s fortune in my hands. I should be happy to know where you mean to settle and what occupation you propose to follow? Whether any other than that of a farmer? as I shall ever feel myself interested in your success and wish to promote it by any means in my power, should any fall in my way. The happiness of a sister whom I very tenderly love, being committed to your hands, I cannot but offer prayers to heaven for your prosperity and mutual satisfaction. A thorough knowlege of her merit and good dispositions encourage me to hope you will both find your happiness in this union, and this hope is strengthened by my knowlege of yourself. I beg you to be assured of the sentiments of sincere esteem & regard with which I shall be on all occasions Dear Sir Your friend & servant
          
            
              Th Jefferson
            
          
        